Order entered March 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01496-CR

                               ZACHERY LEATCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51448-R

                                            ORDER
       Appellate counsel Kathleen Walsh filed a motion to withdraw as counsel and an Anders

brief in support of the motion. The clerk’s record filed in this appeal does not contain a copy of

the trial court’s order appointing Ms. Walsh or the Dallas County Public Defender’s Office to

represent appellant, nor did the Court separately receive an order appointing counsel with the

notice of appeal and docketing statement.

       Accordingly, we ORDER Kathleen Walsh to ensure the Dallas County District Clerk has

a copy of the order appointing the Dallas County Public Defender’s Office as counsel. We

ORDER Felicia Pitre, Dallas County District Clerk, to file, within FIFTEEN DAYS of the date

of this order, a supplemental record containing the order appointing the Dallas County Public

Defender’s Office as counsel for appellant on this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Kathleen Walsh,

Dallas County Public Defender’s Office; Felicia Pitre, Dallas County District Clerk; and the

Dallas County District Attorney’s Office.

                                                 /s/    ADA BROWN
                                                        JUSTICE